Exhibit 10.1

SHARE PURCHASE AGREEMENT AND OMNIBUS AMENDMENT

This Share Purchase Agreement and Omnibus Amendment (this “Agreement”) is dated
as of September 21, 2017, by and among Juno Therapeutics, Inc., a Delaware
corporation (the “Company”), Celgene Corporation (“Celgene Corp.”), Celgene
Switzerland LLC (“Celgene Switzerland”) and Celgene RIVOT Ltd (“Celgene RIVOT”
and together with Celgene Corp. and Celgene Switzerland, the “Celgene Parties”).

RECITALS

A.    The Company and the Celgene Parties are executing and delivering this
Agreement in reliance upon the exemption from securities registration afforded
by Section 4(2) of the Securities Act of 1933, as amended (the “Securities
Act”), and Rule 506 of Regulation D (“Regulation D”) as promulgated by the
United States Securities and Exchange Commission (the “Commission”) under the
Securities Act.

B.    Celgene Switzerland wishes to purchase, and the Company wishes to sell,
upon the terms and conditions stated in this Agreement, 659,415 shares of common
stock, par value $0.0001 per share, of the Company (the “Common Stock”),
representing 10.810083503663600% of the number of shares of Common Stock sold by
the Company in the underwritten public underwritten offering pursuant to an
effective registration statement on Form S-3 (File No. 333-220537) filed by the
Company with the Securities and Exchange Commission on September 20, 2017 and
any effective registration statement that incorporates such registration
statement by reference filed pursuant to Rule 462(b) of the Securities Act of
1933, as amended (the “Public Offering”) (exclusive of the shares sold in any
exercise by the underwriters in the Public Offering (the “Underwriters”) of
their option to purchase additional shares (the “Underwriter Option”)), rounded
down to the nearest whole share (the “Closing Shares”).

C.     If and to the extent that the Underwriters exercise the Underwriter
Option, Celgene Switzerland further wishes to purchase, and the Company wishes
to sell, upon the terms and conditions stated in this Agreement, up to
10.810083503663600% of the number of shares of Common Stock sold by the Company
pursuant to any full or partial exercise the Underwriter Option, rounded down to
the nearest whole share, up to a maximum of 98,912 shares if the Underwriter
Option is exercised in full (the “Subsequent Closing Shares” and, together with
the Closing Shares, the “Shares”).

D.    The Company and the Celgene Parties wish to consummate the sale of any
Subsequent Closing Shares in one or more closings each immediately following a
sale of shares to the Underwriters pursuant to the Underwriter Option (each such
sale, an “Underwriter Option Closing”), in the same proportion in which the
Underwriter Option is exercised at such Underwriter Option Closing.

E.    The Company and the Celgene Parties are also party to (i) a Share Purchase
Agreement, dated as of June 29, 2015 (the “First Share Purchase Agreement”),
(ii) a Voting and Standstill Agreement, dated as of June 29, 2015 (as amended
hereby, the “Voting and Standstill Agreement”) and (iii) a Registration Rights
Agreement, dated as of June 29, 2015 (as amended hereby, the “Registration
Rights Agreement”).

F.     The Company and the Celgene Parties desire that the Shares be subject to
the same terms to which the shares purchased in the First Share Purchase
Agreement are subject under the Voting and Standstill Agreement and the
Registration Rights Agreement, including the agreement of the Celgene Parties to
vote their shares in favor of certain corporate actions and to observe certain
limitations on their acquisitions and dispositions of shares under the Voting
and Standstill Agreement, and the registration rights with respect to such
shares under the Registration Rights Agreement.



--------------------------------------------------------------------------------

NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Company and the Celgene Parties
hereby agree as follows:

ARTICLE I.

DEFINITIONS

1.1    Definitions. In addition to the terms defined elsewhere in this
Agreement, for all purposes of this Agreement, the following terms shall have
the meanings indicated in this Section 1.1:

“Acquiring Person” has the meaning set forth in Section 4.3.

“Action” means any action, suit, inquiry, notice of violation, proceeding
(including any partial proceeding such as a deposition) or investigation pending
or, to the Company’s Knowledge, threatened in writing against the Company or any
of its properties or any officer, director or employee of the Company acting in
his or her capacity as an officer, director or employee before or by any
federal, state, county, local or foreign court, arbitrator, governmental or
administrative agency, regulatory authority, stock market, stock exchange or
trading facility.

“Affiliate” means, with respect to any Person, any other Person that, directly
or indirectly through one or more intermediaries, Controls, is controlled by or
is under common control with such Person, as such terms are used in and
construed under Rule 405 under the Securities Act.

“Agreement” has the meaning set forth in the Preamble.

“Applicable Subsequent Closing Shares” means, with respect to any Subsequent
Closing Date, 10.810083503663600% of the number of shares of Common Stock sold
by the Company pursuant to the Underwriter Option in the Underwriter Option
Closing the occurrence of which satisfies the conditions to closing set forth in
Sections 5.1(i) and 5.2(j), rounded down the nearest whole share.

“Board of Directors” means the board of directors of the Company.

“Business Day” means any day except Saturday, Sunday, any day which is a federal
legal holiday in the United States or any day on which banking institutions in
the State of New York are authorized or required by law or other governmental
action to close.

“Celgene Corp.” has the meaning set forth in the Preamble.

“Celgene RIVOT” has the meaning set forth in the Preamble.

“Celgene Switzerland” has the meaning set forth in the Preamble.

“Celgene Cure Period” has the meaning set forth in Section 6.1(c)(i).

“Celgene Deliverables” has the meaning set forth in Section 2.2(b).

“Celgene Group” shall mean (i) the Celgene Parties, (ii) any Person that
directly or indirectly beneficially owns a majority of the voting securities of
or voting interests in a Celgene Party, and (iii) any direct or indirect
majority owned subsidiaries of a Celgene Party or of such a Person.

“Celgene Parties” has the meaning set forth in the Recitals.

 

2



--------------------------------------------------------------------------------

“Change of Control” shall mean, with respect to Celgene Corp., any of the
following events: (i) any Person is or becomes the beneficial owner (except that
a Person shall be deemed to have beneficial ownership of all shares that any
such Person has the right to acquire, whether such right which may be exercised
immediately or only after the passage of time), directly or indirectly, of a
majority of the total voting power of Celgene Corp; (ii) Celgene Corp.
consolidates with or merges into another corporation or entity, or any
corporation or entity consolidates with or merges into a Celgene Party, other
than (A) a merger or consolidation which would result in the voting securities
of Celgene Corp. outstanding immediately prior to such merger or consolidation
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity or any parent thereof) a majority
of the combined voting power of the voting securities of Celgene Corp. or such
surviving entity or any parent thereof outstanding immediately after such merger
or consolidation, or (B) a merger or consolidation effected to implement a
recapitalization of Celgene Corp. (or similar transaction) in which no Person
becomes the beneficial owner, directly or indirectly, of a majority of the total
voting power of Celgene Corp. or (iii) a Celgene Corp. conveys, transfers or
leases all or substantially all of its assets to any Person other than a wholly
owned Affiliate of Celgene Corp.

“Closing” means the closing of the purchase and sale of the Closing Shares
pursuant to this Agreement.

“Closing Date” has the meaning set forth in Section 2.1(b).

“Closing Shares” has the meaning set forth in the Recitals.

“Collaboration Agreement” means the Amended and Restated Master Research and
Collaboration Agreement by and among the Company and the Celgene Parties dated
August 13, 2015.

“Commission” has the meaning set forth in the Recitals.

“Common Stock” has the meaning set forth in the Recitals, and also includes any
other class of securities into which the Common Stock may hereafter be
reclassified or changed into.

“Common Stock Equivalents” means any securities of the Company which would
entitle the holder thereof to acquire at any time Common Stock, including,
without limitation, any debt, preferred stock, rights, options, warrants or
other instrument that is at any time convertible into or exchangeable for, or
otherwise entitles the holder thereof to receive, Common Stock or other
securities that entitle the holder to receive, directly or indirectly, Common
Stock.

“Company” has the meaning set forth in the Preamble.

“Company Counsel” means Wilson Sonsini Goodrich & Rosati, P.C.

“Company Cure Period” has the meaning set forth in Section 6.1(b)(i).

“Company Deliverables” has the meaning set forth in Section 2.2(a).

“Company’s Knowledge” means the knowledge of the executive officers of the
Company.

“Control” (including the terms “controlling,” “controlled by” or “under common
control with”) means the possession, direct or indirect, of the power to direct
or cause the direction of the management and policies of a Person, whether
through the ownership of voting securities, by contract or otherwise.

 

3



--------------------------------------------------------------------------------

“Disclosure Materials” has the meaning set forth in Section 3.1(g).

“Disclosure Schedules” has the meaning set forth in Section 3.1.

“DTC” has the meaning set forth in Section 4.1(c).

“Effective Date” means the date on which the initial Registration Statement
required by Section 2(a) of the Registration Rights Agreement is first declared
effective by the Commission.

“Evaluation Date” has the meaning set forth in Section 3.1(k).

“Exchange Act” means the Securities Exchange Act of 1934, as amended, or any
successor statute, and the rules and regulations promulgated thereunder.

“Existing Rights Agreement” has the meaning set forth in Section 3.1(o).

“GAAP” means U.S. generally accepted accounting principles, consistently
applied.

“Governmental Authority” has the meaning set forth in Section 3.1(d).

“Governmental Order” means any order, judgment, injunction, decree, writ,
stipulation, determination or award, in each case, entered by or with any
Governmental Authority.

“Intellectual Property” means patents, patent applications, trademarks,
trademark applications, service marks, tradenames, copyrights, trade secrets,
licenses, domain names, mask works, or any other proprietary right or process.

“Lien” means any lien, charge, claim, encumbrance, security interest, right of
first refusal, preemptive right or other restrictions of any kind.

“Material Adverse Effect” means a material adverse effect on the results of
operations, assets, business or financial condition of the Company.

“Material Contract” means any contract of the Company that has been filed as an
exhibit to the SEC Reports pursuant to Item 601(b)(4) or Item 601(b)(10) of
Regulation S-K.

“New York Courts” means the state and federal courts sitting in New York, New
York.

“OFAC” has the meaning set forth in Section 3.1(v).

“Payee Party” has the meaning set forth in Section 4.7(a).

“Paying Party” has the meaning set forth in Section 4.7(a).

“Permitted Transferee” has the meaning set forth in the Voting and Standstill
Agreement.

“Person” means an individual, corporation, partnership, limited liability
company, trust, business trust, association, joint stock company, joint venture,
sole proprietorship, unincorporated organization, governmental authority or any
other form of entity not specifically listed herein.

 

4



--------------------------------------------------------------------------------

“Principal Trading Market” means the Trading Market on which the Common Stock is
primarily listed on and quoted for trading, which, as of the date of this
Agreement and the Closing Date, shall be the NASDAQ Global Select Market.

“Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an investigation or partial proceeding, such as
a deposition), whether commenced or threatened.

“Public Offering Closing” means the date on which the sale and purchase of the
shares of Common Stock sold in the Public Offering is consummated (exclusive of
the shares included in the Underwriter Option).

“Registration Rights Agreement” has the meaning set forth in the Recitals.

“Registration Statement” means a registration statement meeting the requirements
set forth in the Registration Rights Agreement and covering the resale by the
Celgene Parties of the Registrable Securities (as defined in the Registration
Rights Agreement).

“Regulation D” has the meaning set forth in the Recitals.

“Required Approvals” has the meaning set forth in Section 3.1(d).

“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

“SEC Reports” has the meaning set forth in Section 3.1(g).

“Secretary’s Certificate” has the meaning set forth in Section 2.2(a)(vi).

“Securities Act” has the meaning set forth in the Recitals.

“Shares” has the meaning set forth in the Recitals.

“Subsequent Closing” means a closing of a purchase by Celgene Switzerland of all
or a portion of the Subsequent Closing Shares.

“Subsequent Closing Date” means any date on which a Subsequent Closing actually
occurs.

“Subsidiary” means any subsidiary (within the meaning of Rule 405 under the
Securities Act) of the Company formed or acquired after the date hereof.

“Terminating Celgene Breach” has the meaning set forth in Section 6.1(c)(i).

“Terminating Company Breach” has the meaning set forth in Section 6.1(b)(i).

“Termination Date” has the meaning set forth in Section 6.1(b)(ii).

“Trading Day” means (i) a day on which the Common Stock is listed or quoted and
traded on its Principal Trading Market (other than the OTC Bulletin Board), or
(ii) if the Common Stock is not listed on a Trading Market (other than the OTC
Bulletin Board), a day on which the Common Stock is traded in the
over-the-counter market, as reported by the OTC Bulletin Board, or (iii) if the
Common Stock is not quoted on any Trading Market, a day on which the Common
Stock is quoted in the over-the-counter market

 

5



--------------------------------------------------------------------------------

as reported in the “pink sheets” by Pink Sheets LLC (or any similar organization
or agency succeeding to its functions of reporting prices); provided, that in
the event that the Common Stock is not listed or quoted as set forth in (i),
(ii) and (iii) hereof, then Trading Day shall mean a Business Day.

“Trading Market” means whichever of the New York Stock Exchange, the NYSE Amex
Equities (formerly the American Stock Exchange), the NASDAQ Global Select
Market, the NASDAQ Global Market, the NASDAQ Capital Market or the OTC Bulletin
Board on which the Common Stock is listed or quoted for trading on the date in
question.

“Transaction Documents” means this Agreement, the schedules and exhibits
attached hereto, the First Share Purchase Agreement, the Registration Rights
Agreement, the Voting and Standstill Agreement, the Collaboration Agreement and
any other documents or agreements explicitly contemplated hereunder or
thereunder.

“Transfer Agent” means Wells Fargo Bank, N.A., the current transfer agent of the
Company or any successor transfer agent for the Company.

“Voting and Standstill Agreement” has the meaning set forth in the Recitals.

ARTICLE II.

PURCHASE AND SALE; ACQUISITION RIGHTS

2.1    Closing.

(a)    Amount.

(i)    Subject to the terms and conditions set forth in this Agreement, at the
Closing, the Company shall issue and sell to Celgene Switzerland, and Celgene
Switzerland shall purchase from the Company, the Closing Shares.

(ii)    Subject to the terms and conditions set forth in this Agreement, at any
Subsequent Closing, the Company shall issue and sell to Celgene Switzerland, and
Celgene Switzerland shall purchase from the Company, the Applicable Subsequent
Closing Shares.

(b)    Closings.

(i)    The Closing of the purchase and sale of the Closing Shares shall take
place at the offices of Wilson Sonsini Goodrich & Rosati, P.C., 701 5th Avenue,
Suite 5100, Seattle, Washington 98104, on the date of the Public Offering
Closing, subject to the satisfaction or waiver of all conditions to the Closing,
as set forth in Article V, or at such other locations or remotely by facsimile
transmission or other electronic means as the parties may mutually agree. The
date on which the Closing actually occurs is referred to in this Agreement as
the “Closing Date.”

(ii)    Each Subsequent Closing shall take place at the offices of Wilson
Sonsini Goodrich & Rosati, P.C., 701 5th Avenue, Suite 5100, Seattle, Washington
98104, on the date of the Underwriter Option Closing, subject to the
satisfaction or waiver of all conditions to such Subsequent Closing, as set
forth in Article V, or at such other locations or remotely by facsimile
transmission or other electronic means as the parties may mutually agree.

(c)    Form of Payment. On the Closing Date and, if applicable, each Subsequent
Closing Date, Celgene Switzerland shall pay to the Company the cash purchase
price for the Closing Shares or

 

6



--------------------------------------------------------------------------------

Applicable Subsequent Closing Shares, as applicable, at a price per share equal
$41.00 to the per share price to public in the Public Offering, by wire transfer
of immediately available funds, and the Company shall irrevocably instruct the
Transfer Agent to deliver to Celgene Switzerland the Closing Shares or
Applicable Subsequent Closing Shares, as the case may be, in book-entry form,
free and clear of all restrictive and other legends (except as expressly
provided in Section 4.1(b) hereof).

2.2    Closing Deliveries. (a) On or prior to the Closing (or any Subsequent
Closing, in which case references to the “Closing Date” below shall be
understood to mean the Subsequent Closing Date), the Company shall issue,
deliver or cause to be delivered to Celgene Switzerland the following (the
“Company Deliverables”):

(i)    this Agreement, duly executed by the Company (only on the Closing Date);

(ii)    the Closing Shares (or, with respect to the Subsequent Closing, the
Applicable Subsequent Closing Shares) in book-entry form, free and clear of all
restrictive and other legends (except as provided in Section 4.1(b) hereof);

(iii)    a certificate of the Secretary or Assistant Secretary of the Company
(the “Secretary’s Certificate”), dated as of the Closing Date, (a) certifying
the resolutions adopted by the Board of Directors of the Company or a duly
authorized committee thereof approving the transactions contemplated by this
Agreement and the issuance of the Shares, (b) certifying the current versions of
the certificate of incorporation, as amended, and by-laws of the Company and
(c) certifying as to the signatures and authority of persons signing this
Agreement and related documents on behalf of the Company, in the form attached
hereto as Exhibit A;

(iv)    a certificate evidencing the formation and good standing of the Company
issued by the Secretary of State of Delaware, as of a date within five
(5) Trading Days of the Closing Date; and

(v)    a certified copy of the Company’s restated certificate of incorporation,
as certified by the Secretary of State of Delaware as of a date within five
(5) Trading Days of the Closing Date.

(b)    On or prior to the Closing or Subsequent Closing, as applicable, Celgene
Switzerland shall deliver or cause to be delivered to the Company the following
(the “Celgene Deliverables”):

(i)    this Agreement, duly executed by the Celgene Parties; and

(ii)    the purchase price for the Closing Shares (or, with respect to a
Subsequent Closing, the Applicable Subsequent Closing Shares) as provided in
Section 2.1(c).

ARTICLE III.

REPRESENTATIONS AND WARRANTIES

3.1    Representations and Warranties of the Company. Except (a) as set forth in
the schedules delivered herewith (the “Disclosure Schedules”), which Disclosure
Schedules shall be deemed a part hereof and shall qualify any representation
made herein to the extent of the disclosure contained in the corresponding
section of the Disclosure Schedules, or (b) as disclosed in the SEC Reports, the
Company hereby represents and warrants as of the date hereof to the Celgene
Parties:

(a)    Organization and Qualification. The Company is an entity duly
incorporated or otherwise organized, validly existing and in good standing under
the laws of the State of Delaware, with the

 

7



--------------------------------------------------------------------------------

requisite corporate power and authority to own or lease and use its properties
and assets and to carry on its business as currently conducted. The Company is
not in violation or default of any of the provisions of its certificate of
incorporation or bylaws. The Company is duly qualified to conduct business and
is in good standing as a foreign corporation or other entity in each
jurisdiction in which the nature of the business conducted or property owned by
it makes such qualification necessary, except where the failure to be so
qualified or in good standing, as the case may be, would not have or reasonably
be expected to result in a Material Adverse Effect, and no Proceeding has been
instituted, is pending, or, to the Company’s Knowledge, has been threatened in
writing in any such jurisdiction revoking, limiting or curtailing or seeking to
revoke, limit or curtail such power and authority or qualification.

(b)    Authorization; Enforcement; Validity. The Company has the requisite
corporate power and authority to enter into and consummate the transactions
contemplated by this Agreement and otherwise to carry out its obligations
hereunder. The Company’s execution and delivery of this Agreement and the
consummation by it of the transactions contemplated hereby (including, but not
limited to, the sale and delivery of the Shares) have been duly authorized by
all necessary corporate action on the part of the Company, and no further
corporate action is required by the Company, its Board of Directors or its
stockholders in connection therewith other than in connection with the Required
Approvals. This Agreement has been (or upon delivery will have been) duly
executed by the Company and is, or when delivered in accordance with the terms
hereof, will constitute the legal, valid and binding obligation of the Company.

(c)    No Conflicts. The execution, delivery and performance by the Company of
this Agreement and the consummation by the Company of the transactions
contemplated hereby (including, without limitation, the issuance of the Shares)
does not and will not (i) conflict with or violate any provisions of the
Company’s certificate of incorporation or bylaws, (ii) conflict with, or
constitute a default (or an event that with notice or lapse of time or both
would result in a default) under, result in the creation of any Lien upon any of
the properties or assets of the Company or give to others any rights of
termination, amendment, acceleration or cancellation (with or without notice,
lapse of time or both) of, any Material Contract, or (iii) subject to the
Required Approvals, conflict with or result in a violation of any law, rule,
regulation, order, judgment, injunction, decree or other restriction of any
court or governmental authority to which the Company is subject (including
federal and state securities laws and regulations and the rules and regulations,
assuming the correctness of the representations and warranties made by the
Celgene Parties herein, of any self-regulatory organization to which the Company
or its securities are subject), or by which any property or asset of the Company
is bound or affected, except in the case of clauses (ii) and (iii) such as would
not, individually or in the aggregate, have or reasonably be expected to result
in a Material Adverse Effect.

(d)    Filings, Consents and Approvals. The Company is not required to obtain
any consent, waiver, authorization or order of, give any notice to, or make any
filing or registration with, any court or other federal, state, local or other
governmental authority (“Governmental Authority”) or other Person in connection
with the execution, delivery and performance by the Company of this Agreement
(including the issuance of the Shares), other than (i) the filing with the
Commission of one or more Registration Statements in accordance with the
requirements of the Registration Rights Agreement, (ii) filings required by
applicable state securities laws, (iii) the filing of a Notice of Sale of
Securities on Form D with the Commission under Regulation D of the Securities
Act, (iv) the filing of any requisite notices and/or application(s) to the
Principal Trading Market for the issuance and sale of the Shares and the listing
of the Shares thereon in the time and manner required thereby, (v) any consent,
amendment, or waiver that may be required under the Existing Rights Agreement,
and (vi) those that have been made or obtained prior to the date of this
Agreement (the items referred to in clauses (i) through (vi) collectively, the
“Required Approvals”).

(e)    Issuance of the Shares. The Shares have been duly authorized and, when
issued and paid for in accordance with the terms of this Agreement, will be
validly issued, fully paid and nonassessable and free and clear of all Liens,
other than restrictions on transfer provided for in the Transaction Documents

 

8



--------------------------------------------------------------------------------

or imposed by applicable securities laws, and shall not be subject to preemptive
or similar rights. Assuming the accuracy of the representations and warranties
of the Celgene Parties in this Agreement, the Shares will be issued in
compliance with all applicable federal and state securities laws.

(f)    Capitalization. The Company has not issued any capital stock since the
date of its most recently filed SEC Report other than to reflect stock option
exercises or the vesting of restricted stock units or as contemplated in
connection with the Public Offering. No Person has any right of first refusal,
preemptive right, right of participation, or any similar right to participate in
the transactions contemplated by this Agreement that have not been effectively
waived as of the Closing Date. Except as set forth on Section 3.1(f) of the
Disclosure Schedules or as specifically disclosed in the most recently filed
annual report on Form 10-K or subsequent SEC Reports, or as contemplated by the
underwriters’ agreement related to the Public Offering, there are no outstanding
options, warrants, scrip rights to subscribe to, calls or commitments of any
character whatsoever relating to, or securities, rights or obligations
convertible into or exercisable or exchangeable for, or giving any Person any
right to subscribe for or acquire any shares of Common Stock, or contracts,
commitments, understandings or arrangements by which the Company is or may
become bound to issue additional shares of Common Stock or Common Stock
Equivalents. The issuance and sale of the Shares will not obligate the Company
to issue shares of Common Stock or other securities to any Person (other than
the Celgene Parties) and will not result in a right of any holder of Company
securities to adjust the exercise, conversion, exchange or reset price under any
of such securities. Except for the Required Approvals, no further approval or
authorization of any stockholder, the Board of Directors or others is required
for the issuance and sale of the Shares. Except for the Voting and Standstill
Agreement, as set forth on Section 3.1(f) of the Disclosure Schedules, or as
specifically disclosed in the most recently filed annual report on Form 10-K or
subsequent SEC Reports, there are no stockholders agreements, voting agreements
or other similar agreements with respect to the Company’s capital stock to which
the Company is a party or, to the Company’s Knowledge, between or among any of
the Company’s stockholders.

(g)    SEC Reports; Disclosure Materials. The Company has filed all reports,
schedules, forms, statements and other documents required to have been filed by
it under the Exchange Act as of the date hereof, including pursuant to
Section 13(a) or 15(d) thereof, for the two years preceding the date hereof (or
such shorter period as the Company was required by law or regulation to file
such material) (the foregoing materials, including the exhibits thereto and
documents incorporated by reference therein, and also including the Company’s
registration statement on Form S-3 (File No. 333-220537) filed in connection
with the Public Offering, the related preliminary prospectus and all information
incorporated by reference therein, being collectively referred to herein as the
“SEC Reports,” and the SEC Reports being collectively referred to as the
“Disclosure Materials”) on a timely basis or has received a valid extension of
such time of filing and has filed any such SEC Reports prior to the expiration
of any such extension, except where the failure to file on a timely basis would
not have or reasonably be expected to result in a Material Adverse Effect
(including, for this purpose only, any failure which would prevent the Celgene
Parties from using Rule 144 to resell any Shares). As of their respective filing
dates, or to the extent corrected by a subsequent restatement, the SEC Reports
complied in all material respects with the requirements of the Securities Act
and the Exchange Act and the rules and regulations of the Commission promulgated
thereunder, and none of the SEC Reports, when filed, contained any untrue
statement of a material fact or omitted to state a material fact required to be
stated therein or necessary in order to make the statements therein, in light of
the circumstances under which they were made, not misleading. The Company has
never been an issuer subject to Rule 144(i) under the Securities Act. Each of
the Material Contracts to which the Company is a party or to which the property
or assets of the Company are subject has been filed as an exhibit to the SEC
Reports.

(h)    Financial Statements. The financial statements of the Company included in
the SEC Reports comply in all material respects with applicable accounting
requirements and the rules and regulations of the Commission with respect
thereto as in effect at the time of filing (or to the extent corrected by a
subsequent restatement). Such financial statements have been prepared in
accordance with GAAP

 

9



--------------------------------------------------------------------------------

applied on a consistent basis during the periods involved, except as may be
otherwise specified in such financial statements or the notes thereto and except
that unaudited financial statements may not contain all footnotes required by
GAAP, and fairly present in all material respects the financial position of the
Company as of and for the dates thereof and the results of operations and cash
flows for the periods then ended, subject, in the case of unaudited statements,
to normal, immaterial year-end audit adjustments.

(i)    Material Changes. Except as specifically disclosed in SEC Reports filed
prior to the date hereof, (i) there have been no events, occurrences or
developments that have had or would reasonably be expected to have, either
individually or in the aggregate, a Material Adverse Effect, (ii) the Company
has not incurred any material liabilities other than (A) trade payables and
accrued expenses incurred in the ordinary course of business consistent with
past practice and (B) liabilities not required to be reflected in the Company’s
financial statements pursuant to GAAP or disclosed in filings made with the
Commission, (iii) the Company has not altered materially its method of
accounting or the manner in which it keeps its accounting books and records,
(iv) the Company has not declared or made any dividend or distribution of cash,
shares of capital stock or other property to its stockholders or purchased,
redeemed or made any agreements to purchase or redeem any shares of its capital
stock (other than in connection with repurchases of unvested stock issued to
employees of the Company), and (v) the Company has not issued any equity
securities to any officer, director or Affiliate, except Common Stock issued in
the ordinary course as dividends on outstanding preferred stock or issued
pursuant to existing Company stock option or stock purchase plans or executive
and director compensation arrangements disclosed in the SEC Reports.

(j)    Litigation. There is no Action which (i) adversely affects or challenges
the legality, validity or enforceability of any of this Agreement or the Shares
or (ii) except as specifically disclosed in the SEC Reports, would, if there
were an unfavorable decision, individually or in the aggregate, have or
reasonably be expected to result in a Material Adverse Effect. Neither the
Company nor, to the Company’s Knowledge, any director or officer thereof is or
has been the subject of any Action involving a claim of violation of or
liability under federal or state securities laws or a claim of breach of
fiduciary duty relating to actions taken at the Company. There has not been, and
to the Company’s Knowledge there is not pending or contemplated, any
investigation by the Commission involving the Company. The Commission has not
issued any stop order or other order suspending the effectiveness of any
registration statement filed by the Company under the Exchange Act or the
Securities Act.

(k)    Sarbanes-Oxley; Disclosure Controls. The Company is in compliance in all
material respects with all of the provisions of the Sarbanes-Oxley Act of 2002
which are applicable to it as of the Closing Date. The Company has established
disclosure controls and procedures (as such term is defined in Rule 13a-15(e)
and 15d-15(e) under the Exchange Act) for the Company and designed such
disclosure controls and procedures to ensure that information required to be
disclosed by the Company in the reports it files or submits under the Exchange
Act is recorded, processed, summarized and reported, within the time periods
specified in the Commission’s rules and forms. The Company’s certifying officers
have evaluated the effectiveness of the Company’s disclosure controls and
procedures as of the end of the period covered by the Company’s most recently
filed periodic report under the Exchange Act (such date, the “Evaluation Date”).
The Company presented in its most recently filed periodic report under the
Exchange Act the conclusions of the certifying officers about the effectiveness
of the disclosure controls and procedures based on their evaluations as of the
Evaluation Date. Since the Evaluation Date, there have been no changes in the
Company’s internal control over financial reporting (as such term is defined in
the Exchange Act) that has materially affected, or is reasonably likely to
materially affect, the Company’s internal control over financial reporting.

(l)    Certain Fees. Except for sublicense consideration payments that may be
required under certain of Company’s license agreements due to the licenses and
sublicenses granted under the Collaboration Agreement, no person or entity will
have, as a result of the transactions contemplated by this Agreement, any

 

10



--------------------------------------------------------------------------------

valid right, interest or claim against or upon the Company or the Celgene
Parties for any commission, fee or other compensation pursuant to any agreement,
arrangement or understanding entered into by or on behalf of the Company, with
respect to the offer and sale of the Shares.

(m)    Private Placement. Assuming the accuracy of the Celgene Parties’
representations and warranties set forth in Section 3.2 of this Agreement, no
registration under the Securities Act is required for the offer and sale of the
Shares by the Company to the Celgene Parties under this Agreement. The issuance
and sale of the Shares hereunder does not contravene the rules and regulations
of the Trading Market.

(n)    Investment Company. The Company is not, and immediately after receipt of
payment for the Shares, will not be or be an “investment company” within the
meaning of the Investment Company Act of 1940, as amended. The Company shall
conduct its business in a manner so that it will not become subject to the
Investment Company Act of 1940, as amended.

(o)    Registration Rights. Other than the Celgene Parties or as set forth in
the Company’s Fourth Amended and Restated Investor Rights Agreement, dated
December 5, 2014, as amended (the “Existing Rights Agreement”) no Person has any
right to cause the Company to effect the registration under the Securities Act
of any securities of the Company other than those securities which are currently
registered on an effective registration statement on file with the Commission.

(p)    Listing and Maintenance Requirements. The Company’s Common Stock is
registered pursuant to Section 12(b) or 12(g) of the Exchange Act, and the
Company has taken no action designed to terminate the registration of the Common
Stock under the Exchange Act nor has the Company received any notification that
the Commission is contemplating terminating such registration. The Company has
not, in the twelve (12) months or such applicable shorter period preceding the
date hereof, received written notice from any Trading Market on which the Common
Stock is listed or quoted to the effect that the Company is not in compliance
with the listing or maintenance requirements of such Trading Market. The Company
is in compliance with all listing and maintenance requirements of the Principal
Trading Market on the date hereof.

(q)    Application of Takeover Protections; Rights Agreements. The Company and
the Board of Directors have taken all necessary action, if any, in order to
render inapplicable any control share acquisition, business combination, poison
pill (including any distribution under a rights agreement) or other similar
anti-takeover provision under the Company’s charter documents or the laws of the
State of Delaware that is or would reasonably be expected to become applicable
to the Celgene Parties as a result of the Celgene Parties and the Company
fulfilling its obligations or exercising their rights under this Agreement,
including, without limitation, the Company’s issuance of the Shares and the
Celgene Parties’ ownership of the Shares.

(r)    No Integrated Offering. Assuming the accuracy of the Celgene Parties’
representations and warranties set forth in Section 3.2, none of the Company
nor, to the Company’s Knowledge, any of its Affiliates or any Person acting on
its behalf has, directly or indirectly, at any time within the past six
(6) months, made any offers or sales of any Company security or solicited any
offers to buy any security under circumstances that would (i) eliminate the
availability of the exemption from registration under Regulation D under the
Securities Act in connection with the offer and sale by the Company of the
Shares as contemplated hereby or (ii) cause the offering of the Shares pursuant
to this Agreement to be integrated with prior offerings by the Company for
purposes of any applicable law, regulation or stockholder approval provisions,
including, without limitation, under the rules and regulations of any Trading
Market on which any of the securities of the Company are listed or designated.

(s)    No General Solicitation. Neither the Company nor, to the Company’s
Knowledge, any person acting on behalf of the Company has offered or sold any of
the Shares by any form of general solicitation or general advertising (within
the meaning of Regulation D promulgated under the Securities Act).

 

11



--------------------------------------------------------------------------------

(t)    Foreign Corrupt Practices. Neither the Company nor any agent or other
person acting on behalf of the Company, has: (i) directly or indirectly, used
any funds for unlawful contributions, gifts, entertainment or other unlawful
expenses related to foreign or domestic political activity, (ii) made any
unlawful payment to foreign or domestic government officials or employees or to
any foreign or domestic political parties or campaigns from corporate funds,
(iii) failed to disclose fully any contribution made by the Company (or made by
any person acting on its behalf of which the Company is aware) which is in
violation of law or (iv) violated in any material respect any provision of the
Foreign Corrupt Practices Act of 1977, as amended.

(u)    PFIC. The Company is not a “passive foreign investment company” within
the meaning of Section 1297 of the U.S. Internal Revenue Code of 1986, as
amended.

(v)    OFAC. Neither the Company nor any director, officer, agent, employee,
Affiliate or Person acting on behalf of the Company is currently subject to any
U.S. sanctions administered by the Office of Foreign Assets Control of the U.S.
Treasury Department (“OFAC”); and the Company will not directly or indirectly
use the proceeds of the sale of the Shares, or lend, contribute or otherwise
make available such proceeds to any Subsidiary, joint venture partner or other
Person or entity, towards any sales or operations in Cuba, Iran, Syria, Sudan,
Myanmar or any other country sanctioned by OFAC or for the purpose of financing
the activities of any Person currently subject to any U.S. sanctions
administered by OFAC.

3.2    Representations and Warranties of the Celgene Parties. Each of the
Celgene Parties hereby represents and warrants as of the date hereof to the
Company as follows:

(a)    Organization; Authority. Each Celgene Party is an entity duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
organization with the requisite corporate or partnership power and authority to
enter into this Agreement and to consummate the transactions contemplated by
this Agreement and otherwise to carry out its obligations hereunder. The
execution and delivery of this Agreement by each Celgene Party and performance
by each Celgene Party of the transactions contemplated by this Agreement have
been duly authorized by all necessary corporate action on the part of each
Celgene Party. When this Agreement has been duly executed by each Celgene Party,
and when delivered by such Celgene Party in accordance with the terms hereof,
will constitute the valid and legally binding obligation of such Celgene Party,
enforceable against it in accordance with its terms, except as such
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation or similar laws relating to, or
affecting generally the enforcement of, creditors’ rights and remedies or by
other equitable principles of general application. As of the date of this
Agreement, Celgene Switzerland is a direct or indirect wholly owned controlled
subsidiary of Celgene Corp. As of the date of any Closing or Subsequent Closing
where the purchaser of the Shares in such Closing or Subsequent Closing is
Celgene Switzerland or a Permitted Transferee (pursuant to Section 6.10), such
purchaser will be a direct or indirect wholly owned controlled subsidiary of
Celgene Corp.

(b)    No Conflicts. The execution of this Agreement and the delivery and
performance by each Celgene Party of this Agreement and the consummation by each
Celgene Party of the transactions contemplated hereby will not (i) result in a
violation of the organizational documents of any Celgene Party, (ii) conflict
with, or constitute a default (or an event which with notice or lapse of time or
both would become a default) under, or give to others any rights of termination,
amendment, acceleration or cancellation of, any agreement, indenture or
instrument to which any Celgene Party is a party, or (iii) result in a violation
of any law, rule, regulation, order, judgment or decree (including federal and
state securities laws) applicable to any Celgene Party, except in the case of
clauses (ii) and (iii) above, for such conflicts, defaults, rights or violations
which would not, individually or in the aggregate, reasonably be expected to
have a material adverse effect on the ability of Celgene Parties to perform
their obligations hereunder.

 

12



--------------------------------------------------------------------------------

(c)    Investment Intent. Celgene Switzerland understands that the Shares are
“restricted securities” and have not been registered under the Securities Act or
any applicable state securities law and is acquiring the Shares for its own
account and not with a view to, or for distributing or reselling such Shares or
any part thereof in violation of the Securities Act or any applicable state
securities laws. Celgene Switzerland is acquiring the Shares hereunder in the
ordinary course of business. No Celgene Party presently has any agreement, plan
or understanding, directly or indirectly, with any Person to distribute or
effect any distribution of any of the Shares (or any securities which are
derivatives thereof) to or through any person or entity. No Celgene Party is a
registered broker-dealer under Section 15 of the Exchange Act nor an entity
engaged in a business that would require it to be so registered as a
broker-dealer.

(d)    Status. At the time Celgene Switzerland was offered the Shares, it was,
and at the date hereof or any date in the future on which Celgene Switzerland
purchases Shares, it is and will be an “accredited investor” as defined in Rule
501(a) under the Securities Act.

(e)    General Solicitation. Celgene Switzerland is not purchasing the Shares as
a result of any advertisement, article, notice or other communication regarding
Shares published in any newspaper, magazine or similar media or broadcast over
television or radio or presented at any seminar or any other general
advertisement.

(f)    Experience. Celgene Switzerland, either alone or together with its
representatives, has such knowledge, sophistication and experience in business
and financial matters so as to be capable of evaluating the merits and risks of
the prospective investment in the Shares, and has so evaluated the merits and
risks of such investment. Celgene Switzerland is able to bear the economic risk
of an investment in the Shares and, at the present time, is able to afford a
complete loss of such investment.

(g)    Access to Information. Celgene Switzerland acknowledges that it has had
the opportunity to review the Disclosure Materials and has been afforded (i) the
opportunity to ask such questions as it has deemed necessary of, and to receive
answers from, representatives of the Company concerning the terms and conditions
of the offering of the Shares and the merits and risks of investing in the
Shares; (ii) access to information about the Company and its financial
condition, results of operations, business, properties, management and prospects
sufficient to enable Celgene Switzerland to evaluate its investment; and
(iii) the opportunity to obtain such additional information that the Company
possesses or can acquire without unreasonable effort or expense that is
necessary to make an informed investment decision with respect to the
investment. Neither such inquiries nor any other investigation conducted by or
on behalf of any Celgene Party or its representatives or counsel shall modify,
amend or affect any Celgene Party’s right to rely on the truth, accuracy and
completeness of the Disclosure Materials and the Company’s representations and
warranties contained in this Agreement. The Celgene Parties have sought such
accounting, legal and tax advice as they have considered necessary to make an
informed decision with respect to its acquisition of the Shares.

(h)    Brokers and Finders. No Person will have, as a result of the transactions
contemplated by this Agreement, any valid right, interest or claim against or
upon the Company or any Celgene Party for any commission, fee or other
compensation pursuant to any agreement, arrangement or understanding entered
into by or on behalf of any Celgene Party.

(i)    Independent Investment Decision. Celgene Switzerland has independently
evaluated the merits of its decision to purchase Shares pursuant to this
Agreement and such Celgene Party has consulted such legal, tax and investment
advisors as it, in its sole discretion, has deemed necessary or appropriate in
connection with its purchase of the Shares.

 

13



--------------------------------------------------------------------------------

(j)    United States Investor. Celgene Corp. is a United States person (as
defined by Section 7701(a)(30) of the Code).

The Company and the Celgene Parties acknowledge and agree that no party to this
Agreement has made or makes any representations or warranties with respect to
the transactions contemplated hereby other than those specifically set forth in
this Article III and the Transaction Documents.

ARTICLE IV.

OTHER AGREEMENTS OF THE PARTIES

4.1    Transfer Restrictions.

(a)    Compliance with Laws. Notwithstanding any other provision of this Article
IV, the Celgene Parties acknowledge and agree that the Shares may be disposed of
only pursuant to an effective registration statement under, and in compliance
with the requirements of, the Securities Act, or pursuant to an available
exemption from, or in a transaction not subject to, the registration
requirements of the Securities Act, and in compliance with any applicable state
and federal securities laws. In connection with any transfer of Shares other
than (i) pursuant to an effective registration statement, (ii) to the Company or
(iii) pursuant to Rule 144, the Company may require the transferor thereof to
provide to the Company an opinion of counsel selected by the transferor and
reasonably acceptable to the Company, the form and substance of which opinion
shall be reasonably satisfactory to the Company, to the effect that such
transfer does not require registration of such transferred Shares under the
Securities Act. As a condition of transfer, any such transferee shall agree in
writing to be bound by the terms of this Agreement and the Registration Rights
Agreement and shall have the rights of the Celgene Parties under this Agreement
and the Registration Rights Agreement with respect to such transferred Shares.

(b)    Legends. In addition to any legend required under the Voting and
Standstill Agreement, the book-entry or certificated form of the Shares shall
bear any legend as required by the “blue sky” laws of any state and a
restrictive legend in substantially the following form, until such time as they
are not required under Section 4.1(c):

THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED. THEY MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR HYPOTHECATED IN THE
ABSENCE OF A REGISTRATION STATEMENT IN EFFECT WITH RESPECT TO THE SECURITIES
UNDER SUCH ACT OR AN OPINION OF COUNSEL SATISFACTORY TO THE ISSUER THAT SUCH
REGISTRATION IS NOT REQUIRED OR UNLESS SOLD PURSUANT TO RULE 144 OF SUCH ACT.

(c)    Removal of Legends. Subject to the restrictions set forth in the Voting
and Standstill Agreement, the legend set forth in Section 4.1(b) above shall be
removed and the Company shall issue to such holder the applicable Shares in
book-entry form free and clear of such legend or any other legends by electronic
delivery at the applicable balance account at the Depository Trust Company
(“DTC”), if (i) such Shares are sold under an effective registration statement
under the Securities Act, (ii) such Shares are sold or transferred pursuant to
Rule 144 (if the transferor is not an Affiliate of the Company), or (iii) such
Shares are eligible for sale under Rule 144, without the requirement for the
Company to be in compliance with the current public information required under
Rule 144 as to such securities and without volume or manner-of-sale
restrictions. Subject to the restrictions set forth in the Voting and Standstill
Agreement, the Company agrees that it shall cause Company Counsel (i) after the
Effective Date, to issue to the Transfer

 

14



--------------------------------------------------------------------------------

Agent, if required by the Transfer Agent, a “blanket” legal opinion or other
letter to allow sales without restriction pursuant to the effective registration
statement and (ii) provide all other opinions of Company Counsel as may
reasonable be required by the Transfer Agent in connection with the removal of
legends pursuant to this Section 4.1(c) following receipt of the certificates
and documents contemplated below. Subject to the restrictions set forth in the
Voting and Standstill Agreement, following Rule 144 becoming available for the
resale of Shares, without the requirement for the Company to be in compliance
with the current public information required under Rule 144 as to such
securities and without volume or manner-of-sale restrictions, the Company, upon
the request of a Celgene Party and delivery of the certificates and documents
contemplated below, shall cause Company Counsel or other counsel satisfactory to
the Transfer Agent to issue to the Transfer Agent a legal opinion stating that
such Shares are eligible for sale under Rule 144 without the requirement for the
Company to be in compliance with the current public information required under
Rule 144 as to such securities and without volume or manner-of-sale
restrictions. Any fees (with respect to the Transfer Agent, Company Counsel or
otherwise) associated with the issuance of such opinion or the removal of such
legend shall be borne by the Company. Except with respect to the restrictions
set forth in the Voting and Standstill Agreement, the Company may not make any
notation on its records or give instructions to the Transfer Agent that enlarge
the restrictions on transfer set forth in this Section 4.1(c).

(d)    Acknowledgement. Each Celgene Party hereunder acknowledges its primary
responsibilities under the Securities Act and accordingly will not sell or
otherwise transfer the Shares or any interest therein without complying with the
requirements of the Securities Act. Subject to the restrictions set forth in the
Voting and Standstill Agreement, while the Registration Statement remains
effective, a Celgene Party may sell the Shares accordance with the plan of
distribution contained in the Registration Statement and if it does so it will
comply therewith and with the related prospectus delivery requirements unless an
exemption therefrom is available. Each Celgene Party agrees that if it is
notified by the Company in writing at any time that the Registration Statement
registering the resale of the Shares is not effective or that the prospectus
included in such Registration Statement no longer complies with the requirements
of Section 10 of the Securities Act, such Celgene Party will refrain from
selling such Shares until such time as such Celgene Party is notified by the
Company that such Registration Statement is effective or such prospectus is
compliant with Section 10 of the Securities Act, unless such Celgene Party is
able to, and does, sell such Shares pursuant to an available exemption from the
registration requirements of Section 5 of the Securities Act.

4.2    Integration. The Company shall not, and shall use its commercially
reasonable efforts to ensure that no Affiliate of the Company shall, sell, offer
for sale or solicit offers to buy or otherwise negotiate in respect of any
security (as defined in Section 2 of the Securities Act) that will be integrated
with the offer or sale of the Shares in a manner that would require the
registration under the Securities Act of the sale of the Shares to a Celgene
Party, or that will be aggregated with the offer or sale of the Shares for
purposes of the rules and regulations of any Trading Market such that it would
require stockholder approval prior to the closing of such other transaction
unless stockholder approval is obtained before the closing of such subsequent
transaction.

4.3    Shareholder Rights Plan. No claim will be made or enforced by the Company
or, with the consent of the Company, any other Person, that a Celgene Party is
an “Acquiring Person” under any control share acquisition, business combination,
poison pill (including any distribution under a rights agreement) or similar
anti-takeover plan or arrangement in effect or hereafter adopted by the Company,
or that a Celgene Party could be deemed to trigger the provisions of any such
plan or arrangement, in either case solely by virtue of purchasing the Shares
under this Agreement.

4.4    Principal Trading Market Listing. In the time and manner required by the
Principal Trading Market, the Company shall prepare and file with such Principal
Trading Market an additional shares listing application covering all of the
Shares and shall use its commercially reasonable efforts to take all steps
necessary to cause all of the Shares to be approved for listing, and continue to
be listed for so long as they are owned by a Celgene Party, on the Principal
Trading Market as contemplated by the Registration Rights Agreement.

 

15



--------------------------------------------------------------------------------

4.5    Form D. The Company agrees to timely file a Form D with respect to the
Shares as required under Regulation D and to provide a copy thereof to the
Celgene Parties.

4.6    Reservation of Shares and Stockholder Approvals and Waivers. Each of the
parties (a) will make, or cause to be made, all filings and submissions under
laws, rules and regulations applicable to it, or to its subsidiaries and
Affiliates, as may be required for such party to consummate the transactions
contemplated by this Agreement, (b) will use its respective commercially
reasonable efforts to obtain, or cause to be obtained, all authorizations,
approvals, consents, qualifications, orders and waivers from all Persons
necessary to be obtained by it in order to consummate such transactions, and
(c) will use its commercially reasonable efforts to take, or cause to be taken,
all other actions necessary, proper or advisable in order for it to fulfill its
respective obligations under this Agreement. In furtherance of the foregoing,
the Company will: (i) keep authorized and reserved for issuance a sufficient
number of shares of Common Stock to enable the issuance of the Shares to be
issued at the Closing or a Subsequent Closing; and (ii) use commercially
reasonable efforts to timely file all reports, schedules, forms, statements and
other documents required to be filed by it under the Exchange Act of 1934,
including pursuant to Section 13(a) or 15(d) thereof, until the expiration or
termination of the Celgene Parties’ registration right pursuant to Sections
6(i)(A) or (B) of the Registration Rights Agreement.

4.7    Tax Withholding.

(a)    The Celgene Parties shall be entitled to deduct and withhold from any
amounts payable under this Agreement such taxes as are required to be deducted
or withheld therefrom under any provision of applicable law. The party that is
required to make such withholding (the “Paying Party”) will: (i) deduct those
taxes from such payment, (ii) timely remit the taxes to the proper taxing
authority, and (iii) send evidence of the obligation together with proof of tax
payment to the recipient party (the “Payee Party”) on a timely basis following
that tax payment; provided, however, that before making any such deduction or
withholding, the Paying Party shall give the Payee Party notice of the intention
to make such deduction or withholding (such notice, which shall include the
authority, basis and method of calculation for the proposed deduction or
withholding, shall be given at least a reasonable period of time before such
deduction or withholding is required, in order for such Payee Party to obtain
reduction of or relief from such deduction or withholding). Each Party agrees to
cooperate with the other Parties in claiming refunds or exemptions from such
deductions or withholdings under any relevant agreement or treaty which is in
effect to ensure that any amounts required to be withheld pursuant to this
Section 4.7(a) are reduced in amount to the fullest extent permitted by
applicable Laws.

(b)    The parties acknowledge and agree that the Celgene Parties will not,
absent a change in law or relevant circumstance between the date of this
Agreement and the Closing Date or any Subsequent Closing Date, as applicable,
deduct or withhold from the amounts payable pursuant to Section 2.1(c) any
amount in respect of any taxes provided that the Company provides the Celgene
Parties with a properly completed and duly executed IRS Form W-9.

(c)    Tax Documentation. The Company has provided a properly completed and duly
executed IRS Form W-9 to the Celgene Parties. Each Payee Party shall provide to
the other party, at the time or times reasonably requested by such other parties
or as required by applicable Law, such properly completed and duly executed
documentation (for example, IRS Forms W-8 or W-9) as will permit payments made
under this Agreement to be made without, or at a reduced rate of, withholding
for taxes.

 

16



--------------------------------------------------------------------------------

4.8    Amendment of Registration Rights Agreement and Voting and Standstill
Agreement.

(a)    The Company and the Celgene Parties agree that the Voting and Standstill
Agreement is hereby amended, in accordance with Section 6.5 of the Voting and
Standstill Agreement, such that:

(i)    the definition of “Purchased Shares” in the Recitals of the Voting and
Standstill Agreement includes the Shares (in addition to the shares of Common
Stock purchased by Celgene RIVOT under the First Share Purchase Agreement), and
all references to the “Purchased Shares” in the Voting and Standstill Agreement,
and all terms and provisions otherwise applicable to the Purchased Shares, are
understood to include reference to, and to be equally applicable to, the Shares;

(ii)    clause (b) of Section 2.2 is amended in its entirety to read “(b) the
rights of the Investors set forth in Sections 2.3 and 2.4 of the Purchase
Agreement and the rights of the Investors and their Affiliates to purchase
shares in a Subsequent Closing (as such term is defined in the Share Purchase
Agreement and Omnibus Amendment, dated as of September 21, 2017, between the
Company and the Investors (the “Second Purchase Agreement”)) under the Second
Purchase Agreement”;

(iii)    the definition of “Lock-Up Period” in Section 3.1 of the Voting and
Standstill Agreement is amended to include an additional clause (v) immediately
following clause (iv), which clause (v) shall read “the 364 day period following
the date of each closing of purchase of shares under the Second Purchase
Agreement”; and

(iv)    clause (B) of the last sentence of Section 3.2 of the Voting and
Standstill Agreement is amended in its entirety to read “(B) the Company shall
have the right within 90 days of learning of such Disposition to terminate (by
notice to the Investors in accordance with Section 6.3) all of the Investors’
and their Permitted Transferees’ future rights under the Purchase Agreement and
the Second Purchase Agreement to acquire any shares of Common Stock.”

(b)    The Company and the Celgene Parties agree that the Registration Rights
Agreement is hereby amended, in accordance with Section 6(h) of the Registration
Rights Agreement, such that:

(i)    the definition of “Registrable Securities” is deleted and replaced in its
entirety as follows:

“Registrable Securities” means (a) the Shares issued pursuant to the Purchase
Agreement, (b) the shares (the “Second Agreement Shares”) issued pursuant to the
Share Purchase Agreement and Omnibus Amendment, dated as of September 21, 2017,
between the Company and the Investors, and (c) any other shares of Common Stock
issued as (or issuable upon conversion or exercise of any warrant, right or
other security which is issued as) a dividend or other distribution with respect
to, in exchange for or in replacement of the Shares or the Second Agreement
Shares; provided, however, that no shares of Common Stock shall be deemed
Registrable Securities for purposes of this Agreement to the extent such shares
(x) have been sold to the public through a registration statement or pursuant to
Rule 144 or (y) have been sold, transferred or otherwise disposed of by a Person
in a transaction in which its rights under this Agreement were not assigned in
accordance with Section 6(k).”

(ii)    The references to the “Purchase Agreement” in Section 3(h), Section 5(d)
and Section 6(g) of the Registration Rights Agreement shall be deemed to include
reference to, and apply to, this Agreement.

 

17



--------------------------------------------------------------------------------

(c)    Except as specifically provided for in this Agreement, the terms of the
Voting and Standstill Agreement and the Registration Rights Agreement shall be
unmodified and shall remain in full force and effect.

ARTICLE V.

CONDITIONS PRECEDENT TO CLOSING

5.1    Conditions Precedent to the Obligation to Purchase Shares. The obligation
of Celgene Switzerland to acquire Shares at the Closing (or upon any Subsequent
Closing) is subject to the fulfillment, on or prior to the Closing Date (or any
Subsequent Closing Date), of each of the following conditions, any of which may
be waived by Celgene Switzerland:

(a)    Representations and Warranties. The representations and warranties made
by the Company in Section 3.1 hereof shall have been true and correct in all
material respects as of the Closing Date (or Subsequent Closing Date) as if made
on such date rather than on the date of this Agreement.

(b)    Performance. The Company shall have performed, satisfied and complied in
all material respects with all covenants, agreements and conditions required by
this Agreement to be performed, satisfied or complied with by it at or prior to
the Closing (or Subsequent Closing).

(c)    No Injunction. No statute, rule, regulation, executive order, decree,
ruling or injunction shall have been enacted, entered, promulgated or endorsed
by any Governmental Authority of competent jurisdiction that prohibits the
consummation of any of the transactions contemplated by the Transaction
Documents.

(d)    Regulatory Approvals and Filings. The parties shall have made all
material filings and submissions with, and obtained all material authorizations,
approvals, consents, qualifications, orders and waivers from, all Governmental
Authorities necessary to be obtained in order to effect the Closing (or
Subsequent Closing), if any.

(e)    No Suspensions of Trading in Common Stock. The Common Stock shall not
have been suspended, as of the Closing Date (or the Subsequent Closing Date), by
the Commission or the Principal Trading Market from trading on the Principal
Trading Market nor shall suspension by the Commission or the Principal Trading
Market have been threatened, as of the Closing Date (or Subsequent Closing
Date), either (A) in writing by the Commission or the Principal Trading Market
or (B) by falling below the minimum listing maintenance requirements of the
Principal Trading Market.

(f)    Company Deliverables. The Company shall have delivered the Company
Deliverables in accordance with Section 2.2(a) (provided that the only Company
Deliverables with respect to a Subsequent Closing shall be the applicable
Shares, in book-entry form and the certificates set forth in Section 2.2(a)(iv),
(v) and (vi)).

(g)    Compliance Certificate. The Company shall have delivered to the
applicable Celgene Party a certificate, dated as of the Closing Date (or
Subsequent Closing Date) and signed by its Chief Executive Officer or its Chief
Financial Officer, certifying to the fulfillment of the conditions specified in
Sections 5.1(a) and (b) in the form attached hereto as Exhibit B.

(h)    Neither the Voting and Standstill Agreement nor the Registration Rights
Agreement has been terminated in its entirety.

 

18



--------------------------------------------------------------------------------

(i)    Public Offering. For the Closing, the Public Offering Closing shall have
occurred. For any Subsequent Closing, the corresponding Underwriter Option
Closing shall have occurred.

5.2    Conditions Precedent to the Obligations of the Company to sell Shares.
The Company’s obligation to sell and issue the Shares at the Closing (or upon
any Subsequent Closing) to Celgene Switzerland is subject to the fulfillment, on
or prior to the Closing Date (or any Subsequent Closing Date), of each of the
following conditions, any of which may be waived by the Company:

(a)    Representations and Warranties. The representations and warranties made
by the Celgene Parties in Section 3.2 hereof shall be true and correct in all
material respects as of the Closing Date (or Subsequent Closing Date) as if made
on such date rather than on the date of this Agreement.

(b)    Performance. The Celgene Parties shall have performed, satisfied and
complied in all material respects with all covenants, agreements and conditions
required by this Agreement to be performed, satisfied or complied with by the
Celgene Parties at or prior to the Closing (or Subsequent Closing).

(c)    No Change of Control of Celgene. Celgene Corp. shall not have undergone
any Change of Control, and Celgene Switzerland is a direct or indirect wholly
owned controlled subsidiary of Celgene Corp.

(d)    Collaboration Agreement. The Collaboration Agreement shall still be in
effect, without any expiration or termination thereof pursuant to Article 11
thereof.

(e)    No Injunction. No statute, rule, regulation, executive order, decree,
ruling or injunction shall have been enacted, entered, promulgated or endorsed
by any Governmental Authority of competent jurisdiction that prohibits the
consummation of any of the transactions contemplated by the Transaction
Documents.

(f)     Regulatory Approvals and Filings. The parties shall have made all
material filings and submissions with, and obtained all material authorizations,
approvals, consents, qualifications, orders and waivers from, all Governmental
Authorities necessary to be obtained in order to effect the Closing (or
Subsequent Closing), if any.

(g)    Celgene Deliverables. The applicable Celgene Party shall have delivered
the Celgene Deliverables in accordance with Section 2.2(b) (provided that the
only Celgene Deliverable with respect to a Subsequent Closing shall be the
applicable purchase price).

(h)    Compliance Certificate. The applicable Celgene Party shall have delivered
to the Company a certificate, dated as of the Closing Date (or the Subsequent
Closing Date) and signed by Celgene Corp.’s treasurer or other corporate
officer, certifying to the fulfillment of the conditions specified in Sections
5.2(a) and (b) in the form attached hereto as Exhibit C.

(i)    Neither the Voting and Standstill Agreement nor the Registration Rights
Agreement has been terminated in its entirety.

(j)    Public Offering. For the Closing, the Public Offering Closing shall have
occurred. For any Subsequent Closing, the corresponding Underwriter Option
Closing shall have occurred.

 

19



--------------------------------------------------------------------------------

ARTICLE VI.

MISCELLANEOUS

6.1    Termination. This Agreement may be terminated and the transactions
contemplated hereby abandoned:

(a)    by written consent of the Company and the Celgene Parties;

(b)    prior to the Closing, by written notice to the Company from the Celgene
Parties if:

(i)     there is any material breach of any representation, warranty, covenant
or agreement on the part of the Company set forth in this Agreement, such that
the conditions specified in Section 5.1 would not be satisfied at the Closing (a
“Terminating Company Breach”), except that, if such Terminating Company Breach
is curable by the Company through the exercise of its reasonable best efforts,
then, for a period of up to thirty (30) days after receipt by the Company of
notice from the Celgene Parties of such breach, but only as long as the Company
continues to use its reasonable best efforts to cure such Terminating Company
Breach (the “Company Cure Period”), such termination shall not be effective and
the Termination Date shall be automatically extended until the end of the
Company Cure Period, and such termination shall become effective only if the
Terminating Company Breach is not cured within the Company Cure Period;

(ii)    the Closing has not occurred on or before October 31, 2017 (subject to
Sections 6.1(b)(i) and 6.1(c)(i), the “Termination Date”), unless a Celgene
Party’s willful breach is the primary reason for the Closing not occurring on or
before such date; or

(iii)    the consummation of any of the transactions contemplated hereby is
permanently enjoined or prohibited by the terms of a final, non-appealable order
of a court of competent jurisdiction; or

(c)    prior to the Closing, by written notice to the Celgene Parties from the
Company if:

(i)    there is any material breach of any representation, warranty, covenant or
agreement on the part of any of the Celgene Parties set forth in this Agreement,
such that the conditions specified in Section 5.2 would not be satisfied at the
Closing (a “Terminating Celgene Breach”), except that, if any such Terminating
Celgene Breach is curable by the Celgene Parties through the exercise of its
reasonable best efforts, then, for a period of up to thirty (30) days after
receipt by the Celgene Parties of notice from the Company of such breach, but
only as long as the Celgene Parties continue to exercise such reasonable best
efforts to cure such Terminating Celgene Breach (the “Celgene Cure Period”),
such termination shall not be effective and the Termination Date shall be
automatically extended until the end of the Celgene Cure Period, and such
termination shall become effective only if the Terminating Celgene Breach is not
cured within the Celgene Cure Period;

(ii)    the Closing has not occurred on or before the Termination Date, unless
the Company’s willful breach is the primary reason for the Closing not occurring
on or before such date; or

(iii)    the consummation of any of the transactions contemplated hereby is
permanently enjoined or prohibited by the terms of a final, non-appealable order
of a court of competent jurisdiction.

6.2    Termination of Purchase Rights. The Company will have the unilateral
right to terminate the rights of Celgene Switzerland to purchase Shares in a
Subsequent Closing upon written notice to the

 

20



--------------------------------------------------------------------------------

Celgene Parties (a) if the Company has exercised its termination rights under
Section 2.2 of the Voting and Standstill Agreement, (b) if Celgene Corp.
undergoes a Change of Control, or (c) upon the expiration of the Term (as
defined in the Collaboration Agreement) or the earlier termination of the
Collaboration Agreement pursuant to Article 11 thereof. The Company will have
the unilateral right to terminate the rights of Celgene Switzerland to purchase
Shares in a Subsequent Closing upon written notice to the Celgene Parties if
Celgene Switzerland ceases to be a direct or indirect wholly owned controlled
subsidiary of Celgene Corp.

6.3    Effect of Termination. In the event of the termination of this Agreement
pursuant to Section 6.1, this Agreement shall forthwith become void and have no
effect, without any liability on the part of any party hereto or its respective
Affiliates, officers, directors or stockholders, other than liability of the
Company or any Celgene Party, as the case may be, for any intentional and
willful breach of this Agreement occurring prior to such termination; provided,
however, that, a failure of a Party to consummate the purchase of Shares in
breach of this Agreement shall be deemed to be intentional and willful.

6.4    Fees and Expenses. The Company and the Celgene Parties shall each pay the
fees and expenses of their respective advisers, counsel, accountants and other
experts, if any, and all other expenses incurred by such party in connection
with the negotiation, preparation, execution, delivery and performance of this
Agreement. The Company shall pay all Transfer Agent fees and stamp taxes levied
in connection with the sale and issuance of the Shares to the Celgene Parties.

6.5    Entire Agreement. The Transaction Documents, together with the exhibits
and schedules thereto, contain the entire understanding of the parties with
respect to the subject matter hereof and supersede all prior agreements,
understandings, discussions and representations, oral or written, with respect
to sale of the Shares, which the parties acknowledge have been merged into such
documents, exhibits and schedules. At or after the Closing, and without further
consideration, the Company and the Celgene Parties will execute and deliver to
the other such further documents as may be reasonably requested in order to give
practical effect to the intention of the parties under the Transaction
Documents.

6.6    Notices. Any and all notices or other communications or deliveries
required or permitted to be provided hereunder shall be in writing and shall be
deemed given and effective on the earliest of (a) the date of transmission, if
such notice or communication is delivered via facsimile (provided the sender
receives a machine-generated confirmation of successful transmission) at a
facsimile number specified in this Section 6.6 prior to 5:00 P.M., New York City
time, on a Trading Day, (b) the next Trading Day after the date of transmission,
if such notice or communication is delivered via facsimile at a facsimile number
specified in this Section 6.6 on a day that is not a Trading Day or later than
5:00 P.M., New York City time, on any Trading Day, (c) the Trading Day following
the date of mailing, if sent by U.S. nationally recognized overnight courier
service with next day delivery specified, (d) upon confirmation via electronic
return receipt if such notice or communication is delivered via email at an
email address specified in this Section 6.6 or (e) upon actual receipt by the
party to whom such notice is required to be given. The address for such notices
and communications shall be as follows:

 

If to the Company:   Juno Therapeutics, Inc.   Attention: General Counsel   400
Dexter Ave N., Suite 1200   Seattle, Washington 98109   E-mail: [omitted]

 

21



--------------------------------------------------------------------------------

With a copy (which shall not constitute notice) to:   Wilson Sonsini Goodrich &
Rosati, P.C.   701 5th Avenue, Suite 5100   Seattle, Washington 98104  
Telephone No.:(206) 883-2568   Facsimile No.:(206) 883-2699   Attention: Patrick
Schultheis                    Michael Nordtvedt   E-mail: mnordtvedt@wsgr.com If
to any Celgene Party:   Celgene Corporation   86 Morris Avenue   Summit, New
Jersey 07901   Telephone No.: [omitted]   Facsimile No.: [omitted]   Attention:
Senior Vice President, Business Development With a copy to:   Celgene
Corporation   86 Morris Avenue   Summit, New Jersey 07901   Telephone No.:
[omitted]   Facsimile No.: [omitted]   Attention: General Counsel With a copy
(which shall not constitute notice) to:   Dechert LLP   1900 K Street, NW  
Washington, DC 20006   Telephone No.: (202) 261-3300   Facsimile No.: (202)
261-3333   Attention: David E. Schulman   E-mail: david.schulman@dechert.com

or such other address as may be designated in writing hereafter, in the same
manner, by such Person.

6.7    Amendments; Waivers. No provision of this Agreement may be waived,
modified, supplemented or amended except in a written instrument signed, in the
case of an amendment, by the Company and the Celgene Parties. No waiver of any
default with respect to any provision, condition or requirement of this
Agreement shall be deemed to be a continuing waiver in the future or a waiver of
any subsequent default or a waiver of any other provision, condition or
requirement hereof, nor shall any delay or omission of either party to exercise
any right hereunder in any manner impair the exercise of any such right.

6.8    Specific Performance. The parties hereby acknowledge and agrees that the
rights of the parties hereunder are special, unique and of extraordinary
character, and that if any party refuses or otherwise fails to act, or to cause
its Affiliates to act, in accordance with the provisions of this Agreement, such
refusal or failure would result in irreparable injury to the Company or the
Celgene Parties, as the

 

22



--------------------------------------------------------------------------------

case may be, the exact amount of which would be difficult to ascertain or
estimate and the remedies at law for which would not be reasonable or adequate
compensation. Accordingly, if any party refuses or otherwise fails to act, or to
cause its Affiliates to act, in accordance with the provisions of this
Agreement, then, in addition to any other remedy which may be available to any
damaged party at law or in equity, such damaged party will be entitled to seek
specific performance and injunctive relief, without posting bond or other
security, and without the necessity of proving actual or threatened damages,
which remedy such damaged party will be entitled to seek in any court of
competent jurisdiction.

6.9    Construction. The headings herein are for convenience only, do not
constitute a part of this Agreement and shall not be deemed to limit or affect
any of the provisions hereof. The language used in this Agreement will be deemed
to be the language chosen by the parties to express their mutual intent, and no
rules of strict construction will be applied against any party. This Agreement
shall be construed as if drafted jointly by the parties, and no presumption or
burden of proof shall arise favoring or disfavoring any party by virtue of the
authorship of any provisions of this Agreement or any of the Transaction
Documents.

6.10    Successors and Assigns. The provisions of this Agreement shall inure to
the benefit of and be binding upon the parties and their successors and
permitted assigns. This Agreement, or any rights or obligations hereunder, may
not be assigned by either party without the prior written consent of the other.

6.11    No Third-Party Beneficiaries. This Agreement is intended for the benefit
of the parties hereto and their respective successors and permitted assigns and
is not for the benefit of, nor may any provision hereof be enforced by, any
other Person.

6.12    Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of this Agreement shall be governed by and
construed and enforced in accordance with the internal laws of the State of New
York, without regard to the principles of conflicts of law thereof. Each party
agrees that all Proceedings concerning the interpretations, enforcement and
defense of the transactions contemplated by this Agreement and any other
Transaction Documents (whether brought against a party hereto or its respective
Affiliates, employees or agents) shall be commenced exclusively in the New York
Courts. Each party hereto hereby irrevocably submits to the exclusive
jurisdiction of the New York Courts for the adjudication of any dispute
hereunder or in connection herewith or with any transaction contemplated hereby
or discussed herein (including with respect to the enforcement of any of the
Transaction Documents), and hereby irrevocably waives, and agrees not to assert
in any Proceeding, any claim that it is not personally subject to the
jurisdiction of any such New York Court, or that such Proceeding has been
commenced in an improper or inconvenient forum. Each party hereto hereby
irrevocably waives personal service of process and consents to process being
served in any such Proceeding by mailing a copy thereof via registered or
certified mail or overnight delivery (with evidence of delivery) to such party
at the address in effect for notices to it under this Agreement and agrees that
such service shall constitute good and sufficient service of process and notice
thereof. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law. EACH PARTY HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY AND
ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO
THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.

6.13    Survival. The representations, warranties, agreements and covenants
contained herein shall survive the Closing and the delivery of the Shares.

6.14    Execution. This Agreement may be executed in two or more counterparts,
all of which when taken together shall be considered one and the same agreement
and shall become effective When

 

23



--------------------------------------------------------------------------------

counterparts have been signed by each party and delivered to the other party, it
being understood that both parties need not sign the same counterpart. In the
event that any signature is delivered by facsimile transmission, or by e-mail
delivery of a “.pdf” data file, such signature shall create a valid and binding
obligation of the party executing (or on whose behalf such signature is
executed) with the same force and effect as if such facsimile signature page
were an original thereof.

6.15    Severability. If any provision of this Agreement is held to be invalid
or unenforceable in any respect, the validity and enforceability of the
remaining terms and provisions of this Agreement shall not in any way be
affected or impaired thereby and the parties will attempt to agree upon a valid
and enforceable provision that is a reasonable substitute therefor, and upon so
agreeing, shall incorporate such substitute provision in this Agreement.

6.16    Celgene Parties. The Company and the Celgene Parties hereby acknowledge
and agree that (a) Celgene Switzerland is the party to this Agreement with
respect to all rights and obligations (including payment obligations) under this
Agreement with respect to the Shares; and (b) Celgene Corp., Celgene Switzerland
or Celgene RIVOT, at the discretion of Celgene Corp., shall undertake all other
actions permitted or required to be taken by Celgene. Notwithstanding the
foregoing, Celgene Corp. shall cause Celgene Switzerland and Celgene RIVOT to
perform Celgene Switzerland and Celgene RIVOT’s obligations hereunder, as
applicable.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

24



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Share Purchase Agreement
and Omnibus Amendment to be duly executed by their respective authorized
signatories as of the date first indicated above.

 

COMPANY: JUNO THERAPEUTICS, INC. By:  

/s/ Steven D. Harr

Name:   Steven D. Harr Title:   CFO & Head of Corporate Development



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Share Purchase Agreement
and Omnibus Amendment to be duly executed by their respective authorized
signatories as of the date first indicated above.

 

INVESTORS: CELGENE CORPORATION By:  

/s/ Angus J. Grant

Name:   Angus J. Grant Title:   Corporate Vice President, Business Development
CELGENE RIVOT LTD. By:  

/s/ Kathleen Moniz

Name:   Kathleen Moniz Title:   Director CELGENE SWITZERLAND LLC By:   Celgene
Switzerland SA, as the sole member By:  

/s/ Nakisa Serry

Name:   Nakisa Serry Title:   Director



--------------------------------------------------------------------------------

EXHIBITS

 

A: Form of Secretary’s Certificate

B: Form of Officer’s Certificate

C: Form of Officer’s Certificate